Sherman, J.
The learned trial court cross-examined severely one of the defendants. In his charge to the jury he erroneously intimated that defendants were required to make a satisfactory explanation of their possession of the stolen merchandise (People v. Burlingame, 213 App. Div. 331), and at the close of the charge instructed them that “ If juries will not bring in honest and proper verdicts, we might as well close up the courts and turn the city over to the racketeers.”
However, the guilt of both defendants was so clearly and conclusively established by the evidence that we are constrained to affirm the judgment and disregard error under section 542 of the Code of Criminal Procedure.
Finch, P. J., Merrell, O’Malley and Townley, JJ., concur.
Judgment affirmed.